DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 3-5. No support can be found in PCT original publication that “the descriptive data includes a data structure for identifying synchronization samples”, as well as “the synchronization samples are identified by an identifier in a table”, “the descriptive data includes a data structure for identifying a type of synchronization sample for random access by a stream access point sample group in the base track”.
Regarding claim 2. No support can be found in PCT original publication that “the samples of the tile track comprise a first sample from the obtained rectangular region and samples different from the first sample from a rectangular region comprising at least one tile being located at the same spatial position in its own frame as the rectangular region in the first frame”.
Regarding claims 6-7. No support can be found in PCT original publication that “the descriptive data includes a data structure for identifying random access recovery points by a sample group of type 'roll' in the base track”.
Claims 8-30 contain the same subject matter as claims 1-7, therefore have the same issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, 15-20, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DENOUAL (2015) et al. (WO 2015/059194 A1) in view of Wang et al. (US 20160234526 A1).
Regarding claims 1, 8, 15. DENOUAL (2015) discloses A method for encapsulating tiled timed media data (abstract, encapsulating scalable tiled timed media data comprising timed samples in a server; page 20 lines 29-31, scalable partitioned timed media data such as tiled timed media data (e.g. video data) comprising timed samples (e.g. images)), the tiled timed media data comprising frames, each frame being composed of a plurality of tiles (page 2 lines 21-22, organizing each frame of the video as an arrangement of independently decodable spatial areas generally referred to as tiles; page 21 lines 7-9), the method comprising: 
obtaining a rectangular region comprising at least one tile from amongst the plurality of tiles in a first frame (abstract, encapsulating scalable tiled timed media data); 
generating a tile track comprising samples related to the obtained rectangular region (abstract, one track comprising the at least one obtained subsample is created; page 6 lines 18-19; page 7 lines 34-35; page 41 lines 26-28); 
encapsulating the generated tile track in a media file (abstract, the created track is independently encapsulated in at least one media segment file; page 1 lines 8-15); 
generating and encapsulating in the media file a base track (page 41 line 10, encapsulating one parameter set track 1510) comprising a reference to the generated tile track (page 42 lines 22-24, The dependencies between the parameter set track 1510 and the tile tracks are described via the decoding order dependencies 'dond' referenced 1511);
wherein the base track comprises descriptive data for describing ISO base media file format (page 2 line 34 --- page 3 line 1, the International Standard Organization Base 35 Media File Format (ISO BMFF) is a well-known flexible and extensible format that describes encoded timed media data bit-streams), ISOBMFF (page 5 line 15, the ISO BMFF parsing), characteristics common to some of the samples within a tile track (page 41 lines 10-11, one parameter set track 1510 common to all tile tracks).
Moreover, DENOUAL (2015) discloses synchronization samples ([0308] A HEVC sample stored in a tile track is considered as a sync sample if the VCL NAL units in the sample indicate that the coded slices contained in the sample are Instantaneous Decoding Refresh (IDR) slices, Clean Random Access (CRA) slices, or Broken Link Access (BLA) slices). DENOUAL (2015) also discloses PS, SPS or PPS NAL units shall be in the samples or in the sample description box in the base track (page 42 lines 16-20).
However, DENOUAL (2015) does not explicitly disclose the descriptive data includes a data structure for identifying synchronization samples.
Wang discloses the descriptive data includes a data structure for identifying synchronization samples ([0084], [0195] A sync sample in a parameter set track; [0163] Sync samples are documented by the sync sample table; [0098] The sync sample table indicates which samples are in fact random access points. Using this table, you can locate which is the first sync sample prior to the specified time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of DENOUAL (2015) and Wang, to include a data structure for identifying synchronization samples in the descriptive data, in order to enable efficient random accessibility (Wang [0022]).

Regarding claims 2, 9, 17, 24. DENOUAL (2015) discloses The method of Claim 1, wherein the samples of the tile track comprise a first sample from the obtained rectangular region and samples different from the first sample from a rectangular region comprising at least one tile being located at the same spatial position in its own frame as the rectangular region in the first frame (page 3 lines 11-22, multiple dependent tracks include base layer tracks and enhancement layer tracks, each track representing the video at a particular level of scalability).

Regarding claims 3, 10, 18, 25. Wang discloses The method of Claim 1, wherein the synchronization samples are identified by an identifier in a table ([0163] Sync samples are documented by the sync sample table; [0098] The sync sample table indicates which samples are in fact random access points. Using this table, you can locate which is the first sync sample prior to the specified time).
The same motivation has been stated in claim 1.

Regarding claims 4, 11, 19, 26. Wang discloses The method of Claim 1, wherein the descriptive data includes a data structure for identifying a type of synchronization sample for random access ([0039] a Sync Sample box (“stss”) is used to list random access samples; [0093] the sync sample table documents random access points; [0163] Sync samples may be additionally documented by the stream access point ‘sap.’ sample group).
The same motivation has been stated in claim 1.

Regarding claims 5, 12, 20, 27. Wang discloses The method of Claim 4, wherein the type of synchronization sample is identified by a stream access point sample group in the base track ([0163] Sync samples may be additionally documented by the stream access point ‘sap.’ sample group; [0084], [0195] A sync sample in a parameter set track).
The same motivation has been stated in claim 1.

Regarding claims 16, 23, 30. The same analysis has been stated in claim 1 (corresponding inverse process). 

Claims 6-7, 13-14, 21-22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over DENOUAL (2015) et al. (WO 2015/059194 A1) in view of Wang et al. (US 20160234526 A1) as applied to claim 1 above, and further in view of Chen et al. (US 20170105005 A1).
Regarding claims 6, 13, 21, 28. Chen discloses descriptive data includes a data structure for identifying random access recovery points ([0213] The ‘roll’ sample group is recommended to be used only for gradual decoding refresh (GDR) based random access points; [0120] mapping of samples into groups of samples specified as a sample group description entry in the file).
Moreover, Wang discloses recovery rolls ([0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of DENOUAL (2015), Wang and Chen, to include a data structure for identifying random access recovery points in the descriptive data, in order to effectively implement random access.

Regarding claims 7, 14, 22, 29. Chen discloses The method of Claim 6, wherein the random access recovery points are identified by a sample group of type 'roll' ([0213] The ‘roll’ sample group is recommended to be used only for gradual decoding refresh (GDR) based random access points; [0120] mapping of samples into groups of samples specified as a sample group description entry in the file).
The same motivation has been stated in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488